Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan J.), dated April 4, 2012, which, after a hearing pursuant to Correction Law article 6-C, designated him a level two sex offender.
Ordered that the order is affirmed, without costs or disbursements.
A departure from the presumptive risk level is warranted where “there exists an aggravating or mitigating factor of a kind, or to a degree, that is otherwise not adequately taken into account by the guidelines” (Sex Offender Registration Act: Risk Assessment Guidelines and Commentary at 4 [2006]; see People v Wyatt, 89 AD3d 112, 119 [2011]; People v Bussie, 83 AD3d 920, 920-921 [2011]). Here, the Supreme Court properly determined that the defendant was not entitled to a downward departure and, thus, properly designated him as a level two sex offender (see People v Wyatt, 89 AD3d at 131; People v Mondo, 88 AD3d 676 [2011]; People v Padro, 84 AD3d 1046 [2011]).
The defendant’s remaining contention is without merit. Dillon, J.E, Angiolillo, Roman and Sgroi, JJ., concur.